Unpublished opinions are not binding precedent in this circuit. PER CURIAM: In these consolidated appeals, Catherine Denise Randolph appeals the district court’s decisions returning her complaints because they were not in compliance with the prefiling injunction. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED